Exhibit 10.15

COVETRUS, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

  I.

PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
Covetrus, Inc., a Delaware corporation, by providing eligible employees with the
opportunity to acquire a proprietary interest in the Corporation through
participation in an employee stock purchase plan designed to qualify under
Section 423 of the Code for one or more specified offerings made under such
plan.

The Plan shall become effective at the Effective Time.

 

  II.

ADMINISTRATION OF THE PLAN

A. The Plan Administrator shall have full authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to bring one or more
offerings under the Plan into compliance with the requirements of Code
Section 423.

B. The Plan Administer may authorize one or more offerings under the Plan that
are not designed to comply with the requirements of Code Section 423 but are
intended to comply with the requirements of the foreign jurisdictions in which
those offerings are conducted. Such offerings shall be separate from any
offerings designed to comply with the Code Section 423 requirements but may be
conducted concurrently with those offerings.

C. Decisions of the Plan Administrator shall be final and binding on all parties
having an interest in the Plan.

 

  III.

STOCK SUBJECT TO PLAN

A. The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The number of shares of Common Stock reserved for issuance
under the Plan shall initially be limited to 2% of the number of shares of
Common Stock outstanding on the Effective Time.

B. The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day in January each calendar
year during the term of the Plan, beginning with the 2020 calendar year, by an
amount equal to 1% of the total number of shares of Common Stock outstanding on
the last trading day in the immediately preceding calendar month, but in no
event shall any such annual increase exceed 2,000,000 shares or such lesser
number of shares determined by the Board in its discretion.

C. If there is any change in the number or kind of shares of Common Stock
outstanding by reason of (i) a stock dividend, spinoff, recapitalization, stock
split, reverse stock split or combination or exchange of shares, (ii) a merger,
reorganization or consolidation, (iii) a



--------------------------------------------------------------------------------

reclassification or change in par value, or (iv) any other extraordinary or
unusual event affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, or if the value of outstanding shares of
Common Stock is substantially reduced as a result of a spinoff or the
Corporation’s payment of an extraordinary dividend or distribution, then the
maximum number and kind of shares of Common Stock available for issuance under
the Plan, the maximum number and kind of shares of Common Stock purchasable per
Participant during any offering period and on any one Purchase Date during that
offering period, the number and kind of shares in effect under each outstanding
purchase right, the number and kind of shares issued and to be issued under the
Plan, and the price per share in effect under each outstanding purchase right
shall be equitably adjusted by the Plan Administrator to reflect any increase or
decrease in the number of, or change in the kind or value of, the issued shares
of Common Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding purchase
rights; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated. In addition, in the event of a Change of
Control, the provisions of Section VII.H. shall apply. Any adjustments to
outstanding purchase rights shall be consistent with Code Section 424, to the
extent applicable. The adjustments of Grants under this Section shall include
adjustment of other terms and conditions as the Plan Administrator deems
appropriate. The Plan Administrator shall have the sole discretion and authority
to determine what appropriate adjustments shall be made and any adjustments
determined by the Plan Administrator shall be final, binding and conclusive.

 

  IV.

OFFERING PERIODS

A. Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

B. Each offering period shall commence at such time and be of such duration not
to exceed twenty-seven (27) months, as determined by the Plan Administrator
prior to the start of the applicable offering period.

C. The terms and conditions of each offering period may vary, and two or more
offerings periods may run concurrently under the Plan, each with its own terms
and conditions. In addition, special offering periods may be established with
respect to entities that are acquired by the Corporation (or any subsidiary of
the Corporation) or under such other circumstances as the Plan Administrator
deems appropriate. In no event, however, shall the terms and conditions of any
offering period contravene the express limitations and restrictions of the Plan,
and the participants in each separate offering period conducted by one or more
Participating Corporations in the United States shall have equal rights and
privileges under that offering in accordance with the requirements of
Section 423(b)(5) of the Code and the applicable Treasury Regulations
thereunder.

D. Each offering period shall be comprised of one or more Purchase Intervals as
determined by the Plan Administrator.

 

2.



--------------------------------------------------------------------------------

E. Should the Fair Market Value per share of Common Stock on any Purchase Date
within an offering period be less than the Fair Market Value per share of Common
Stock on the start date of that offering period, then the individuals
participating in that offering period shall, immediately after the purchase of
shares of Common Stock on their behalf on such Purchase Date, be transferred
from that offering period and automatically enrolled in the offering period
commencing on the next business day following such Purchase Date, provided and
only if the Fair Market Value per share of Common Stock on the start date of
that new offering period is lower than the Fair Market Value per share of Common
Stock on the start date of the offering period in which they were currently
enrolled.

F. An Eligible Employee may participate in only one offering period at a time.

 

  V.

ELIGIBILITY

A. Each individual who is an Eligible Employee on the start date of an offering
period under the Plan may enter that offering period only on such start date.
The date an individual enters an offering period shall be designated his or her
Entry Date for purposes of that offering period.

B. Each U.S. corporation that becomes a Corporate Affiliate after the Effective
Time shall automatically become a Participating Corporation effective as of the
start date of the first offering date coincident with or next following the date
on which it becomes such an affiliate, unless the Plan Administrator determines
otherwise prior to the start date of that offering period. Each non-U.S.
corporation that becomes a Corporate Affiliate after the Effective Time shall
become a Participating Corporation when authorized by the Plan Administrator to
extend the benefits of the Plan to its Eligible Employees.

C. Except as otherwise provided in Sections IV.D and V.A above, the Eligible
Employee must, in order to participate in the Plan for a particular offering
period, complete and submit the enrollment and payroll deduction authorization
or other forms prescribed by the Plan Administrator in accordance with
enrollment procedures prescribed by the Plan Administrator (which may include
accessing the website designated by the Corporation and electronically enrolling
and authorizing payroll deductions or completing other forms) on or before his
or her scheduled Entry Date.

 

  VI.

PAYROLL DEDUCTIONS

Except to the extent otherwise determined by the Plan Administrator, payment for
shares of Common Stock purchased under the Plan shall be effected by means of
the Participant’s authorized payroll deduction. The payroll deductions or other
contributions pursuant to Section VI.E. that each Participant may authorize for
purposes of acquiring shares of Common Stock during an offering period may be in
any multiple of one percent (1%) of the Base Salary paid to that Participant
during each Purchase Interval within such offering period, up to a maximum of
fifteen percent (15%), unless the Plan Administrator establishes a different
maximum percentage prior to the start date of the applicable offering period.

 

3.



--------------------------------------------------------------------------------

A. For the initial Purchase Interval of the first offering period under the
Plan, no payroll deductions shall be required of any Participant until such time
as the Participant affirmatively elects to commence such payroll deductions
following his or her receipt of the 1933 Act prospectus for the Plan. For such
Purchase Interval, the Participant will be required to contribute up to fifteen
percent (15%) of his or her Base Salary to the Plan either in a lump sum or one
or more installments after receipt of such prospectus and prior to the close of
that Purchase Interval should the Participant elect to have shares of Common
Stock purchased on his or her behalf on the Purchase Date for that initial
Purchase Interval and his or her limited payroll deductions (if any) for such
Purchase Interval not be sufficient to fund the entire purchase price for those
shares.

B. The rate of payroll deduction shall continue in effect throughout the
offering period, except for changes effected in accordance with the following
guidelines:

(i) The Participant may, at any time during the offering period, reduce the rate
of his or her payroll deduction (or the percentage of Base Salary to be
contributed for the first Purchase Interval of the initial offering period under
the Plan) to become effective as soon as administratively possible after filing
the appropriate form with the Plan Administrator. The Participant may not,
however, effect more than one (1) such reduction per Purchase Interval.

(ii) The Participant may, at any time during the offering period, increase the
rate of his or her payroll deduction (up to the maximum percentage limit for
that offering period) to become effective as soon as administratively possible
after filing the appropriate form with the Plan Administrator. The Participant
may not, however, effect more than one (1) such increase per Purchase Interval.

(iii) The Participant may at any time reduce his or her rate of payroll
deduction under the Plan to 0%. Such reduction shall become effective as soon as
administratively practicable following the filing of the appropriate form with
the Plan Administrator. The Participant’s existing payroll deductions shall be
applied to the purchase of shares of Common Stock on the next scheduled Purchase
Date.

C. Except as otherwise provided in Section VI.B above, payroll deductions shall
begin on the first pay day administratively feasible following the Participant’s
Entry Date into the offering period and shall (unless sooner terminated by the
Participant) continue through the pay day ending with or immediately prior to
the last day of that offering period. The payroll deductions or other
contributions pursuant to Section VI.E. collected shall be credited to the
Participant’s book account under the Plan, but, except to the extent otherwise
required by applicable law, no interest shall be paid on the balance from time
to time outstanding in such account, unless otherwise required by the terms of
that offering period. Unless the Plan Administrator determines otherwise prior
to the start of the applicable offering period, the amounts collected from the
Participant shall not be required to be held in any segregated account or trust
fund and may be commingled with the general assets of the Corporation and used
for general corporate purposes. Payroll deductions or other contributions
pursuant to Section VI.E. collected in a currency other than U.S. Dollars shall
be converted into U.S. Dollars on the last day of the Purchase Interval in which
collected, with such conversion to be based on the exchange rate determined by
the Plan Administrator in its sole discretion. Any changes or fluctuations in
the exchange rate at which the payroll deductions or other contributions
pursuant to Section VI.E. collected on the Participant’s behalf are converted
into U.S. Dollars on each Purchase Date shall be borne solely by the
Participant.

 

4.



--------------------------------------------------------------------------------

D. Payroll deductions or other contributions pursuant to Section VI.E. shall
automatically cease upon the termination of the Participant’s purchase right in
accordance with the provisions of the Plan.

E. The Plan Administrator may permit Eligible Employees of one or more
Participating Corporations to participate in the Plan by making contributions
other than through payroll deductions or as a lump sum. The Plan Administrator
may adopt such rules and regulations for administering the Plan as it may deem
necessary, in its sole and absolute discretion, to facilitate contributions
under this Section. Except as required by law, such rules and regulations need
not be uniform and may apply to one or more Eligible Employees.

F. The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.

 

  VII.

PURCHASE RIGHTS

A. Grant of Purchase Right. A Participant shall be granted a separate purchase
right for each offering period in which he or she participates. The purchase
right shall be granted on the Participant’s Entry Date into the offering period.
Prior to the start date of the applicable offering period and subject to the
limitations of Article VIII below, the Plan Administrator shall determine the
maximum number of shares of Common Stock that a Participant can purchase on each
Purchase Date within that offering period and the maximum number of shares of
Common Stock that each Participant can purchase for that offering period,
subject to periodic adjustments in the event of certain changes in the
Corporation’s capitalization.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B. Exercise of the Purchase Right. Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant (other than Participants whose payroll deductions have
previously been refunded pursuant to the Termination of Purchase Right
provisions below) on each such Purchase Date. The purchase shall be effected by
applying the Participant’s payroll deductions (as converted to U.S. Dollars) or
other contributions pursuant to Section VI.E. for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.

C. Purchase Price. The U.S. Dollar purchase price per share at which Common
Stock will be purchased on the Participant’s behalf on each Purchase Date within
the offering period will be established by the Plan Administrator prior to the
start of that offering

 

5.



--------------------------------------------------------------------------------

period, but in no event shall such purchase price be less than eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the start date of the offering period to which the purchase date
relates or (ii) the Fair Market Value per share of Common Stock on that Purchase
Date. Until such time as otherwise determined by the Plan Administrator, the
purchase price per share at which Common Stock will be purchased on each
Purchase Date shall be eighty-five percent (85%) of the Fair Market Value per
Share on that Purchase Date.

D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the particular
offering period in which he or she is enrolled shall be the number of whole
shares obtained by dividing the amount collected from the Participant through
other contributions pursuant to Section VI.E. during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall be
governed by the limitation set forth in Section VII.A, as adjusted periodically
in the event of certain changes in the Corporation’s capitalization. In
addition, prior to the start of an offering period, the Plan Administrator shall
determine the maximum number of shares of Common Stock purchasable in total by
all Participants on any one Purchase Date during that offering period and the
maximum number of shares of Common Stock purchasable in total by all
Participants during that offering period, subject to periodic adjustments in the
event of certain changes in the Corporation’s capitalization. These limitations
shall apply for each subsequent offering period, unless otherwise determined by
the Plan Administrator.

E. Excess Payroll Deductions. Any payroll deductions or other contributions
pursuant to Section VI.E. not applied to the purchase of shares of Common Stock
on any Purchase Date because they are not sufficient to purchase a whole share
of Common Stock shall be held for the purchase of Common Stock on the next
Purchase Date. However, any payroll deductions or other contributions pursuant
to Section VI.E. not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in the
aggregate on the Purchase Date shall be promptly refunded.

F. Suspension of Payroll Deductions. In the event that a Participant is, by
reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock on one or more Purchase Dates during the
offering period in which he or she is enrolled, then no further payroll
deductions or other contributions pursuant to Section VI.E. for that offering
period shall be collected from such Participant with respect to those Purchase
Dates. The suspension of such deductions or other contributions shall not
terminate the Participant’s purchase right for the offering period in which he
or she is enrolled, and the Participant’s payroll deductions or other
contributions shall automatically resume on behalf of such Participant once he
or she is again able to purchase shares during that offering period in
compliance with the accrual limitations of Article VIII. All refunds shall be in
the currency in which paid by the Corporation or applicable Corporate Affiliate.

G. Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:

(i) A Participant may withdraw from the offering period in which he or she is
enrolled by filing the appropriate form with the Plan Administrator (or its
designate) at any

 

6.



--------------------------------------------------------------------------------

time prior to the next scheduled Purchase Date in that offering period, and no
further payroll deductions or other contributions pursuant to Section VI.E.
shall be collected from the Participant with respect to the offering period. Any
payroll deductions or other contributions pursuant to Section VI.E. collected
during the Purchase Interval in which such withdrawal occurs shall, at the
Participant’s election, be immediately refunded (in the currency in which paid
by the Corporation or applicable Corporate Affiliate) or held for the purchase
of shares on the next Purchase Date. If no such election is made at the time of
such withdrawal, then the payroll deductions or other contributions pursuant to
Section VI.E. collected with respect to the Purchase Interval in which such
withdrawal occurs shall be refunded (in the currency in which paid by the
Corporation or applicable Corporate Affiliate) to the Participant as soon as
possible.

(ii) The Participant’s withdrawal from the offering period shall be irrevocable,
and the Participant may not subsequently rejoin that offering period. In order
to resume participation in any subsequent offering period, such individual must
re-enroll in the Plan (by making a timely filing of the prescribed enrollment
forms) on or before his or her scheduled Entry Date into that offering period.

(iii) Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status) while his or her purchase
right remains outstanding, then that purchase right shall immediately terminate,
and all of the Participant’s payroll deductions or other contributions pursuant
to Section VI.E. for the Purchase Interval in which the purchase right so
terminates shall be immediately refunded in the currency in which paid by the
Corporation or applicable Corporate Affiliate. However, should the Participant
cease to remain in active service by reason of an approved unpaid leave of
absence, then the Participant shall have the right, exercisable up until the
last business day of the Purchase Interval in which such leave commences, to
(a) withdraw all the payroll deductions or other contributions pursuant to
Section VI.E. collected to date on his or her behalf for that Purchase Interval
or (b) have such funds held for the purchase of shares on his or her behalf on
the next scheduled Purchase Date. In no event, however, shall any further
payroll deductions or other contributions pursuant to Section VI.E. be collected
on the Participant’s behalf during such leave. Upon the Participant’s return to
active service (x) within three (3) months following the commencement of such
leave or (y) prior to the expiration of any longer period for which such
Participant is provided with reemployment rights by statute or contract, his or
her payroll deductions or other contributions pursuant to Section VI.E. under
the Plan shall automatically resume at the rate in effect at the time the leave
began, unless the Participant withdraws from the Plan prior to his or her
return. An individual who returns to active employment following a leave of
absence which exceeds in duration the applicable (x) or (y) time period above
will be treated as a new Employee for purposes of subsequent participation in
the Plan and must accordingly re-enroll in the Plan (by making a timely filing
of the prescribed enrollment forms) on or before his or her scheduled Entry Date
into the offering period.

H. Change of Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change of Control, by
applying the payroll deductions or other contributions pursuant to Section VI.E.
of each Participant for the Purchase Interval in which such Change of Control
occurs to the purchase of whole shares of Common Stock at the purchase price per
share in effect for that Purchase Internal pursuant to the Purchase Price
provisions of Paragraph C of this Article VII. For this purpose, payroll
deductions or other contributions pursuant to Section VI.E. shall be converted
from the currency in which paid

 

7.



--------------------------------------------------------------------------------

by the Corporation or applicable Corporate Affiliate into U.S. Dollars on the
exchange rate in effect on the purchase date. However, the applicable limitation
on the number of shares of Common Stock purchasable per Participant shall
continue to apply to any such purchase, but not the limitation applicable to the
maximum number of shares of Common Stock purchasable in total by all
Participants.

The Corporation shall use reasonable efforts to provide at least ten (10) days
prior written notice of the occurrence of any Change of Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change of Control.

I. Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the payroll deductions or other
contributions pursuant to Section VI.E. of each Participant, to the extent in
excess of the aggregate purchase price payable for the Common Stock pro-rated to
such individual, shall be refunded.

J. ESPP Broker Account. The Corporation may require that the shares purchased on
behalf of each Participant shall be deposited directly into a brokerage account
which the Corporation shall establish for the Participant at a
Corporation-designated brokerage firm. The account will be known as the ESPP
Broker Account. Except as otherwise provided below, the deposited shares may not
be transferred (either electronically or in certificate form) from the ESPP
Broker Account until the later of the following two periods: (i) the end of the
two (2)-year period measured from the Participant’s Entry Date into the offering
period in which the shares were purchased and (ii) the end of the one (1)-year
period measured from the actual purchase date of those shares. Such limitation
shall apply both to transfers to different accounts with the same ESPP broker
and to transfers to other brokerage firms. Any shares held for the required
holding period may thereafter be transferred (either electronically or in
certificate form) to other accounts or to other brokerage firms.

The foregoing procedures shall not in any way limit when the Participant may
sell his or her shares. Those procedures are designed solely to assure that any
sale of shares prior to the satisfaction of the required holding period is made
through the ESPP Broker Account. In addition, the Participant may request a
stock certificate or share transfer from his or her ESPP Broker Account prior to
the satisfaction of the required holding period should the Participant wish to
make a gift of any shares held in that account. However, shares may not be
transferred (either electronically or in certificate form) from the ESPP Broker
Account for use as collateral for a loan, unless those shares have been held for
the required holding period.

The foregoing procedures shall apply to all shares purchased by each Participant
in the United States, whether or not that Participant continues in Employee
status.

K. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

 

8.



--------------------------------------------------------------------------------

L. Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

M. Withholding Taxes. The Corporation’s obligation to deliver shares upon
exercise of a purchase right under the Plan shall be subject to the satisfaction
of all income, employment and payroll taxes, social insurance, contributions,
payment on account obligations or other payments required to be collected,
withheld or accounted for in connection with the purchase right.

 

  VIII.

ACCRUAL LIMITATIONS

A. No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under the Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under the Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand U.S. Dollars
(US $25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

B. For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

(i) The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period on which such right remains outstanding.

(ii) No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one or more other purchase rights
at a rate equal to Twenty-Five Thousand U.S., Dollars (U.S. $25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.

C. If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Interval, then the payroll deductions
or other contributions pursuant to Section VI.E. which the Participant made
during that Purchase Interval with respect to such purchase right shall be
promptly refunded.

D. In the event there is any conflict between the provisions of this Article
VIII and one or more provisions of the Plan or any instrument issued thereunder,
the provisions of this Article VIII shall be controlling.

 

9.



--------------------------------------------------------------------------------

  IX.

EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan shall become effective at the Effective Time; provided, however,
that (i) the Plan shall have been approved by the stockholders of the
Corporation and (ii) no purchase rights granted under the Plan shall be
exercised, and no shares of Common Stock shall be issued hereunder, until the
Corporation shall have complied with all applicable requirements of the 1933 Act
(including the registration of the shares of Common Stock issuable under the
Plan on a Form S-8 registration statement filed with the Securities and Exchange
Commission), all applicable listing requirements of any Stock Exchange (or the
Nasdaq Stock Market, if applicable) on which the Common Stock is listed for
trading and all other applicable requirements established by law or regulation.

B. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the last business day in the month before the tenth anniversary
of the Effective Time, (ii) the date on which all shares available for issuance
under the Plan shall have been sold pursuant to purchase rights exercised under
the Plan or (iii) the date on which all purchase rights are exercised in
connection with a Change of Control. No further purchase rights shall be granted
or exercised, and no further payroll deductions or other contributions shall be
collected, under the Plan following such termination.

 

  X.

AMENDMENT OF THE PLAN

A. The Board may alter or amend the Plan at any time to become effective as of
the start date of the next offering period under the Plan. In addition, the
Board may suspend or terminate the Plan at any time to become effective
immediately following the close of any Purchase Interval.

B. In no event may the Board effect any of the following amendments or revisions
to the Plan without the approval of the Corporation’s stockholders: (i) increase
the number of shares of Common Stock issuable under the Plan, except for
permissible adjustments in the event of certain changes in the Corporation’s
capitalization or (ii) modify the eligibility requirements for participation in
the Plan.

 

  XI.

GENERAL PROVISIONS

A. All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

B. Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

C. The provisions of the Plan shall be governed by the laws of the State of
Delaware, without resort to that State’s conflict-of-laws rules.

 

10.



--------------------------------------------------------------------------------

  XII.

DEFINITIONS

The following definitions shall be in effect under the Plan:

A. Base Salary shall, unless otherwise specified by the Plan Administrator prior
to the start of an offering period, mean the regular base salary paid to such
Participant by one or more Participating Corporations during such individual’s
period of participation in one or more offering periods under the Plan. Base
Salary shall be calculated before deduction of (A) any income or employment tax
or other withholdings or (B) any contributions made by the Participant to any
Code Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate. Base Salary shall not include any contributions made on the
Participant’s behalf by the Corporation or any Corporate Affiliate to any
employee benefit or welfare plan now or hereafter established (other than Code
Section 401(k) or Code Section 125 contributions deducted from such Base
Salary).

B. Board shall mean the Corporation’s Board of Directors.

C. Change of Control shall be deemed to have occurred if:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the 1934
Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Corporation representing more than
50% of the voting power of the then outstanding securities of the Corporation;
provided that a Change of Control shall not be deemed to occur as a result of a
transaction in which the Corporation becomes a subsidiary of another corporation
and in which the stockholders of the Corporation, immediately prior to the
transaction, will beneficially own, immediately after the transaction, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors.

(ii) The consummation of (A) a merger or consolidation of the Corporation with
another corporation where, immediately after the merger or consolidation, the
stockholders of the Corporation, immediately prior to the merger or
consolidation, will not beneficially own, in substantially the same proportion
as ownership immediately prior to the merger or consolidation, shares entitling
such stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors, or where
the members of the Board, immediately prior to the merger or consolidation, will
not, immediately after the merger or consolidation, constitute a majority of the
board of directors of the surviving corporation or (B) a sale or other
disposition of all or substantially all of the assets of the Corporation.

(iii) A change in the composition of the Board over a period of 12 consecutive
months or less such that a majority of the Board members ceases, by reason of
one or more contested elections, or threatened election contests, for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

(iv) The consummation of a complete dissolution or liquidation of the
Corporation.

 

11.



--------------------------------------------------------------------------------

D. Code shall mean the Internal Revenue Code of 1986, as amended.

E. Common Stock shall mean the Corporation’s common stock, $0.001 par value.

F. Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

G. Corporation shall mean Covetrus, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Covetrus, Inc. that shall assume the Plan.

H. Effective Time shall mean the time at which the underwriting agreement for
the initial public offering of the Common Stock is executed and the price
established for the Common Stock to be sold in such offering. Any Corporate
Affiliate that becomes a Participating Corporation after such Effective Time
shall have a subsequent Effective Time with respect to its employee-Participants
as determined in accordance with Section V.C of the Plan.

I. Eligible Employee shall mean any person who is employed by a Participating
Corporation and, unless otherwise mandated by local law, such person is employed
on a basis under which he or she is regularly expected to render more than
twenty (20) hours of service per week for more than five (5) months per calendar
year for earnings that are considered wages under Code Section 3401(a);
provided, however, that the Plan Administrator may, prior to the start of the
applicable offering period, waive one or both of the twenty (20) hour and five
(5) month service requirements.

J. Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan.

K. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock at the close of regular trading hours
(i.e., before after-hours trading begins) on the date in question on the Stock
Exchange serving as the primary market for the Common Stock, as such price is
reported by the National Association of Securities Dealers (if primarily traded
on the Nasdaq Global or Global Select Market) or as officially quoted in the
composite tape of transactions on any other Stock Exchange on which the Common
Stock is then primarily traded. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

L. 1933 Act shall mean the Securities Act of 1933, as amended.

M. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

12.



--------------------------------------------------------------------------------

N. Participant shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan.

O. Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Corporate Affiliates as may be authorized, in accordance with
Section V.C of the Plan, to extend the benefits of the Plan to their Eligible
Employees.

P. Plan shall mean the Covetrus, Inc. Employee Stock Purchase Plan, as set forth
in this document.

Q. Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.

R. Purchase Date shall mean the last business day of each Purchase Interval.

S. Purchase Interval shall mean each successive six (6)-month period within the
offering period at the end of which there shall be purchased shares of Common
Stock on behalf of each Participant; provided, however, that the Plan
Administrator may, prior to the start of the applicable offering period,
designate a different duration for the Purchase Intervals within that offering
period.

T. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Capital,
Global or Global Select Market, or the New York Stock Exchange.

 

13.